Case 5:21-cv-0018 AR PEGE R SHEET 02/26/21 Page 1of1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

Amanda Wood City of San Antonio, Texas, J. Ortiz, Amanda Martinez,

Bexar Countv. Texas. John Doe. Jane Doe
County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

JS 44 (Rev. 10/20)

(b) County of Residence of First Listed Plaintiff B
(EXCEPT IN U.S, PLAINTIFF CASES)

r

 

NOTE: INLAND CONDEMNATION CORES: USE THE LOCATION OF
THE TRACT OF LAND INVOLVED
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

 

SAZICA018%

 

 

II. BASIS OF JURISDICTION (Place an "x"

in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an ‘AY’ ina

  

uBoxgar Plainuff
and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

[_]! U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State []1 [J 1 Incorporated or Principal Place (J4 (4
of Business In This State
[-]2 U.S. Government [4 Diversity Citizen of Another State [12 [] 2. Incorporated and Principal Place [[]5 (5
Defendant (indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a []3 [J 3 Foreign Nation Li« (Je
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions,
[ CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY — [__]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [_] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability [_] 367 Health Care/ |] 400 State Reapportionment
| 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
H 151 Medicare Act | 330 Federal Employers’ Product Liability r 830 Patent 450 Commerce
152 Recovery of Defaulted Liability [_] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) — 345 Marine Product Liability |] 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets [7] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
C] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal | ]720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |] 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation 865 RSI (405(g)) | 891 Agricultural Acts
[| 210 Land Condemnation xX] 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement |] 893 Environmental Matters

220 Foreclosure

230 Rent Lease & Ejectment

240 Torts to Land

245 Tort Product Liability
[_]290 All Other Real Property

 

441 Voting

442 Employment

443 Housing/
Accommodations

Employment

Other
| 448 Education

 

445 Amer. w/Disabilities -

446 Amer, w/Disabilities -

7 463 Alien Detainee
510 Motions to Vacate
Sentence
|_| $30 General
|_| $35 Death Penalty
Other:
540 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

Income Security Act

 

 

IMMIGRATION

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

_ FEDERAL TAX SUITS 895 Freedom of Information
870 Taxes (U.S. Plaintiff Act
or Defendant) 896 Arbitration
[] 871 IRS—Third Party 7 899 Administrative Procedure

26 USC 7609 Act/Review or Appeal of

Agency Decision
|] 950 Constitutionality of

State Statutes

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

| Original 2 Removed from Ol 3. Remanded from CO 4 Reinstated or oO? Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
42 U.S.C. 1983

VI. CAUSE OF ACTION

 

Brief description of cause:
Civil Rights cause for violation of Plaintiffs 4th and 14th Amendment rights by law enforcement officials acting under color of Texas law.

 

 

 

 

 

 

VII. REQUESTED IN (-] CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, $27,000,000 JURY DEMAND: [x]Yes []No
VIII. RELATED CASE(S)
See instructions):
IF ANY é ee’ TODGE DOCKET NUMBER
DAT i. F ATTORNEY OF ci .
a\2.4\> o)\ No LAA re Se _
aos OFFICE USE ONLY MJ HJB
=
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
